                                   1

                                   2                                  UNITED STATES DISTRICT COURT

                                   3                                 NORTHERN DISTRICT OF CALIFORNIA

                                   4

                                   5     STEVE FERRARI, ET AL.,                             CASE NO. 17-cv-00018-YGR
                                   6                   Plaintiffs,                          ORDER STRIKING PROPOSED FIFTH
                                                                                            AMENDED COMPLAINT; ORDER TO SHOW
                                   7             vs.                                        CAUSE WHY MOTION TO DISMISS SHOULD
                                                                                            NOT BE GRANTED WITHOUT LEAVE TO
                                   8     MERCEDES BENZ USA, LLC, ET AL.,                    AMEND
                                   9                   Defendants.

                                  10

                                  11          The Court HEREBY STRIKES the proposed Fifth Amended Complaint (“5AC”), filed

                                  12   January 24, 2019 (Dkt. No. 178) as having been filed in direct violation of the Court’s limited
Northern District of California
 United States District Court




                                  13   permission to file a red-line version of the operative complaint, striking out those portions of the
                                       claims released by the settlement with the Autobahn defendants, and therefore no longer relevant
                                  14
                                       to claims against Mercedes Benz USA, LLC (“MBUSA”).
                                  15
                                              Further, the Court issues this ORDER TO SHOW CAUSE why the motion dismiss of
                                  16
                                       MBUSA (Dkt. 163) should not be granted with prejudice. MBUSA submits that the proposed
                                  17
                                       5AC effectively concedes that plaintiffs, in their Fourth Amended Complaint, have not stated a
                                  18
                                       claim as against MBUSA as additional allegations are necessary and such allegations directly
                                  19
                                       contradict those previously asserted and necessary to the basis of the settlement recently approved
                                  20
                                       by this Court. The Court tends to agree.
                                  21
                                              Plaintiffs shall file a written response to the Order to Show Cause by February 25, 2019.
                                  22
                                       Defendant MBUSA may file a reply by March 11, 2019. Each filing shall not exceed eight (8)
                                  23   pages. Failure to file a response shall be deemed an admission that the granting of the motion with
                                  24   prejudice is appropriate.
                                  25          IT IS SO ORDERED.
                                  26   Dated: February 8, 2019
                                  27                                                            YVONNE GONZALEZ ROGERS
                                                                                           UNITED STATES DISTRICT COURT JUDGE
                                  28
